Case: 10-40573 Document: 00511388510 Page: 1 Date Filed: 02/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 21, 2011
                                     No. 10-40573
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS ROGELIO CHAVARRIA-MALDONADO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:09-CR-1200-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Luis Rogelio
Chavarria-Maldonado has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967).                       Chavarria-
Maldonado has not filed a response. Our independent review of the record and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.